DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner acknowledges receipt of the preliminary amendment filed 11/10/2020 in which claims 1-20 were cancelled and claims 21-40 are added.
Claims 21-40 are presented for examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 21-40 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
As to claim 21: the closest prior art, Ihara (US 2015/0243694), discloses an image sensor (Fig. 25; [0002]) comprising: a substrate (3) including a plurality of pixel regions (UPs) that include a first pixel region (left UP) and a second pixel region (right UP), the substrate having a first surface (bottom of 3 in Fig. 25) and a second surface (top of 3 in Fig. 25) opposite to the first surface (Fig. 25; [0049]); a plurality of photoelectric conversion parts (PDs) including a first photoelectric conversion (left PD) part disposed in the first pixel region and a second photoelectric conversion part (right PD) disposed in the second pixel region (Fig. 25; [0049]); a first device isolation pattern (middle 11d) disposed between the first pixel region and the second pixel region in the substrate (Fig. 25; [0085]); a second device isolation pattern (13) disposed between the first 
As to claim 33: the closest prior art, Ihara (US 2015/0243694), discloses an image sensor (Fig. 25; [0002]) comprising: a substrate (3) including a plurality of pixel regions (UP) that include a first pixel region (left UP) and a second pixel region (right UP), the substrate having a first surface (bottom of 3 in Fig. 25) and 

As to claim 38: The closest prior art, Ihara (US 2015/0243694), discloses an image sensor (Fig. 25; [0002]) comprising: a substrate (3) including a plurality of pixel regions (UP) that include a first pixel region (left UP) and a second pixel region (right UP), the substrate having a first surface (bottom of 3 in Fig. 25) and a second surface (top of 3 in Fig. 25) opposite to the first surface (Fig. 25; [0049]); a plurality of photoelectric conversion parts (PD) including a first photoelectric conversion part (left PD) disposed in the first pixel region and a second photoelectric conversion part (right PD) disposed in the second pixel region (Fig. 25; [0049]); a first device isolation pattern (middle 11d) disposed between the first pixel region and the second pixel region in the substrate (Fig. 25; [0085]); a second device isolation pattern (13) disposed between the first device isolation pattern (middle 11d) and the first surface of the substrate (Fig. 25; [0050]); a transfer gate (TG) on the first surface of the substrate (Fig. 25; [0047]); a floating diffusion region (FD) in the substrate at a side of the transfer gate (Fig. 25; [0047]); a color filter (29) disposed on the second surface of the substrate (Fig. 25; [0054]); and a micro-lens (31) disposed on the color filter (Fig. 25; [0054]), wherein a vertically long shaped air-gap (AG) is disposed in the first device isolation pattern (Fig. 25; [0085]). Ihara fails to expressly disclose a grid pattern on the second surface of the substrate and vertically overlapping the first device isolation pattern (can be found, just not taught by Ihara); an anti-reflection layer disposed on the second surface of the substrate and covering the first device isolation pattern (can be found, just not taught in Ihara); where the color .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Koo et al (US 2014/0239362) discloses all the same elements as Ihara and fails to disclose the same elements.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834.  The examiner can normally be reached on Monday-Friday 8 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813